In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                         Filed: November 18, 2021

*    *   *    *    *   *    *    *   *   *    *   *    *
MARK A. JAKUBOWSKI,                                    *
                                                       *                 Unpublished
                                                       *
                                                       *
                   Petitioner,                         *                 No. 19-291V
                                                       *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                 Attorneys’ Fees and Costs;
AND HUMAN SERVICES,                                    *                 Stipulation.
                                                       *
                   Respondent.                         *
*    *   *    *    * * * *           *   *    *   *    *
William B. Hicky, William B. Hicky, Attorney at Law, Nashville, TN, for petitioner.
Ryan D. Pyles, U.S. Dept. of Justice, Washington, D.C., for respondent.

                           DECISION ON ATTORNEYS’ FEES AND COSTS1

       On May 10, 2021, Mark A. Jakubowski (“petitioner”) filed an application for final
attorneys’ fees and costs. Petitioner’s Motion for Final Attorneys’ Fees (“Pet. Mot.”) (ECF No.
30). For the reasons discussed below, I hereby GRANT petitioner’s motion and find that a
reasonable award for final attorneys’ fees and costs is $33,873.57.

         I.        Procedural History

      On February 25, 2019, petitioner filed a petition for compensation in the National
Vaccine Injury Compensation Program.2 Petition (ECF No. 1). Petitioner alleged that as a result


1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” Id. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.

                                                           1
of receiving the pneumococcal conjugate PCV-13 vaccine on March 16, 2017, he suffered
vasovagal syncope, which resulted in an automobile collision. Id.

         On February 10, 2020, respondent filed a status report stating that he was not interested
in settlement negations and sought the opportunity to file the Rule 4(c) Report. Respondent’s
(“Resp.”) Status Report (ECF No. 14).

        On April 7, 2020, I held an initial status conference and ordered the petitioner to file an
expert report. Scheduling Order (ECF No. 18). Petitioner filed an expert report on December
10, 2020, written by Byron Herpich, M.D. (ECF No. 21). Dr. Herpich opined that petitioner
suffered from a vasovagal syncope event twenty-six minutes post-vaccination. Id. at 6.

        On January 21, 2021, respondent requested that the Court enter a 15-week order
indicating that that parties had reached a tentative agreement to settle the case. 15-Week
Stipulation Order (ECF No. 23). On April 21, 2021, respondent file a stipulation for award.
Stipulation (ECF No. 25). The same day I entered a decision on stipulation, awarding petitioner
compensation. Decision (ECF No. 26).

        On May 10, 2021, petitioner filed the instant motion for final attorneys’ fees and costs.
Pet. Fees App. Petitioner is requesting that his attorney be awarded $30,838.50 in attorneys’ fees
and $3,035.07 in attorneys’ costs. Id. at 1. Respondent filed a response the same day, stating
that “Respondent is satisfied the statutory requirements for an award of attorneys’ fees and costs
are met in this case and requested that the Court exercise its discretion and determine a
reasonable award for attorneys’ fees and costs. Resp. Response (ECF No. 32).

       This matter is now ripe for adjudication.

       II.     Legal Standard

        Section 15(e) (1) of the Vaccine Act allows for the Special Master to award “reasonable
attorneys' fees, and other costs.” § 300aa–15(e)(1)(A)–(B). Petitioners are entitled to an award of
reasonable attorneys' fees and costs if they are entitled to compensation under the Vaccine Act,
or, even if they are unsuccessful, they are eligible so long as the Special Master finds that the
petition was filed in good faith and with a reasonable basis. Avera v. Sec'y of Health & Human
Servs., 515 F.3d 1343, 1352 (Fed. Cir. 2008). In this case, petitioner was awarded compensation,
and as such, are entitled to an award of reasonable attorneys’ fees and costs.

        Petitioners “bea[r] the burden of establishing the hours expended, the rates charged, and
the expenses incurred” are reasonable. Wasson v. Sec'y of Health & Human Servs., 24 Cl. Ct.
482, 484 (1993). Adequate proof of the claimed fees and costs should be presented when the
motion is filed. Id. at 484 n. 1. The special master has the discretion to reduce awards sua sponte,
independent of enumerated objections from the respondent. Sabella v. Sec'y of Health & Human
Servs., 86 Fed. Cl. 201, 208–09 (Fed. Cl. 2009); Savin v. Sec'y of Health & Human Servs., 85
Fed. Cl. 313 (Fed. Cl. 2008), aff’d No. 99-537V, 2008 WL 2066611 (Fed. Cl. Spec. Mstr. Apr.
22, 2008).



                                                   2
         III.     Analysis

         a. Attorneys’ Fees

        Petitioner requests that his attorney, Mr. William Hickey, be reimbursed at an hourly rate
of $385.00 per hour for work performed from 2018-2021 in this case. These rates are consistent
with what Mr. Hickey has been previously awarded for his work in the Vaccine program, and I
find them to be reasonable for the work performed in the instant case.

       According to petitioner’s fee application, it appears that Mr. Hickey performed 60.9
hours of work on this case. Pet. Fee App. at 1; Pet Fee App., Tab 3. The submitted billing
statement accurately describes the work performed and the length of time it took to perform each
task. Further, respondent has not identified any particular entries as being objectionable.
Therefore, petitioner is entitled to final attorneys’ fees of $30,838.50.

         b. Attorneys’ costs

         Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira
v. Sec’y of Health & Hum. Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests a total
of attorneys’ costs in the amount of $3,035.07. Pet. Fees App. at 1. The majority of petitioner’s
costs requested are associated with the expenses associated with Dr. Herpich, the petitioner’s
expert. Id. at 2. Dr. Herpich is requesting a total of $2,375.00, which includes reviewing
petitioner’s medical records and drafting the expert report. Pet. Fees App., Tab 5. Dr. Herpich
charged a rate of $395.00 for six hours of work. Id. I find Dr. Herpich’s requested rate and the
amount requested to be reasonable, as his opinion was helpful in resolving the case. The
remaining attorneys’ costs petitioner seeks reimbursement for are for typical expenses covered
by the Vaccine Program, including the filing fee, obtaining medical records and postage.
Petitioner also has provided detailed invoices for these costs. As such, petitioner is entitled to
final attorney’s costs of $3,035.07.

         IV.      Conclusion

        In accordance with the foregoing, petitioner’s motion for attorneys’ fees and costs is
hereby GRANTED. I find that petitioner is entitled to a reimbursement of attorneys’ fees and
costs in the full amount requested.

       Accordingly, I award a lump sum in the amount of $33,873.57, representing
reimbursement for petitioner’s attorneys’ fees, in the form of a check payable to petitioner
and his attorney, Mr. William Hickey.3




3
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advance costs,” and fees for legal services rendered. Furthermore, Section 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount
awarded herein. See generally Beck v. Sec’y of Health & Hum. Servs., 924 F.2d 1029 (Fed. Cir. 1991).

                                                         3
       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court shall enter judgment in accordance herewith. 4

        IT IS SO ORDERED.

                                                                                s/Thomas L. Gowen
                                                                                Thomas L. Gowen
                                                                                Special Master




4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. Vaccine
Rule 11(a).

                                                         4